Exhibit 10.2

 

EXECUTION COPY

 

GOVERNANCE AGREEMENT

 

THIS GOVERNANCE AGREEMENT (this “Agreement”) is entered into as of July 29,
2019, by and among Medley Capital Corporation, a Delaware corporation (the
“Company”), FrontFour Capital Group LLC, a Delaware limited liability company
(“FrontFour Capital”), FrontFour Master Fund, Ltd., an exempted company formed
under the laws of the Cayman Islands (“FrontFour Master”), FrontFour Capital
Corp., a corporation formed under the laws of British Columbia, Canada
(“FrontFour Corp.”), FrontFour Opportunity Fund, a mutual fund trust formed
under the laws of British Columbia, Canada (the “Canadian Fund”), David A.
Lorber, Stephen E. Loukas and Zachary R. George (Mr. George, collectively with
FrontFour Capital, FrontFour Master, FrontFour Corp., the Canadian Fund and
Messrs. Lorber and Loukas, “FrontFour”). The Company and FrontFour are
collectively referred to herein as the “Parties” and each a “Party”.

 

RECITALS

 

WHEREAS, (i) the Company and Sierra Income Corporation, a Maryland corporation
(“SIC”), entered into an Agreement and Plan of Merger, dated as of August 9,
2018 (as may be revised, amended, restated or modified, the “MCC Merger
Agreement”), which provides (subject to the conditions set forth therein) for
the merger (the “MCC Merger”) of the Company with and into SIC, with SIC as the
surviving company and legal successor by merger to the Company (such legal
successor, the “Combined Company”) and (ii) SIC, Sierra Management, Inc., a
Delaware corporation and a wholly owned subsidiary of SIC (“Merger Sub”), and
Medley Management Inc., a Delaware corporation (“MDLY”), entered into an
Agreement and Plan of Merger, dated as of August 9, 2018 (as may be revised,
amended, restated or modified, the “MDLY Merger Agreement”, together with the
MCC Merger Agreement, the “Merger Agreements” and each a “Merger Agreement”),
which provides, contemporaneously with the MCC Merger (subject to the conditions
set forth therein), for the merger of MDLY with and into Merger Sub, with Merger
Sub as the surviving company in such merger (the “MDLY Merger”, together with
the MCC Merger, the “Mergers” and each a “Merger”);

 

WHEREAS, FrontFour delivered to the Company a first nomination notice, dated
November 2, 2018 (the “First Nomination Notice”), and a second nomination
notice, dated March 27, 2019 (the “Second Nomination Notice”, and together with
the First Nomination Notice, the “Nomination Notices”), pursuant to which it
notified the Company of its intention to nominate certain individuals as
candidates for election as directors of the Company at the 2019 annual meeting
of stockholders of the Company (the “2019 Annual Meeting”);

 

WHEREAS, (i) the Standstill Parties (as defined below), MDLY, SIC, FrontFour and
certain other Persons (as defined below) are presently parties to certain
litigation related to the Mergers commenced in the Court of Chancery of the
State of Delaware captioned In re Medley Capital Corporation Stockholder
Litigation, C.A. No. 2019-0100-KSJM (the “Class Action”), and (ii) the Company
commenced certain litigation related to the Mergers against FrontFour and
certain other Persons in the United States District Court for the Southern
District of New York captioned Medley Capital Corporation v. FrontFour Capital
Group LLC, No. 1:19-cv-02055 (S.D.N.Y.) (the “SDNY Litigation”);

 

 

 

 

WHEREAS, the Parties and certain other Persons have entered into that certain
Settlement Term Sheet (the “Settlement Term Sheet”), dated April 15, 2019, which
was and is terminable at will by the parties thereto and which, among other
matters, (i) memorialized an agreement-in-principle that will form the basis of
a definitive stipulation of settlement (“Stipulation of Settlement”) to be
entered into in connection with the Class Action and SDNY Litigation, (ii)
contemplated the entry into this Agreement by the Parties and (iii) provided
that, effective upon the execution of the Settlement Term Sheet, FrontFour would
irrevocably withdraw the Nomination Notices and agree not to submit any director
nomination or stockholder proposal for consideration at the 2019 Annual Meeting;

 

WHEREAS, pursuant to, and effective upon the execution of, the Settlement Term
Sheet, the size of the board of directors of the Company (the “Board”) was fixed
at seven (7) members and David A. Lorber and Lowell W. Robinson (together with
Mr. Lorber, the “New Directors” and each a “New Director”) were duly appointed
to the Board, with Mr. Lorber serving as a member of Class I of the Board for a
term expiring at the Company’s 2021 annual meeting of stockholders and Mr.
Robinson serving as a member of Class III of the Board for a term expiring at
the Company’s 2020 annual meeting of stockholders (including any adjournments or
postponements thereof, the “2020 Annual Meeting”);

 

WHEREAS, pursuant to, and effective upon the execution of, the Settlement Term
Sheet, the Company duly appointed (i) Mr. Lorber as a member of each of the
Nominating and Corporate Governance Committee of the Board (the “Nominating
Committee”) and the Compensation Committee of the Board (the “Compensation
Committee”), (ii) Mr. Robinson as a member of the Audit Committee of the Board
(the “Audit Committee”), and (iii) both New Directors as members of the Special
Committee of the Board (the “Special Committee”), with Mr. Lorber appointed as
the Chairman of the Special Committee; and

 

WHEREAS, during the time negotiations between the Special Committee and the
Special Committee of the Board of Directors of SIC regarding amendment of the
MCC Merger Agreement were occurring, the Company also sought to renegotiate
certain terms of the Settlement Term Sheet with counsel for FrontFour, and, as a
result of such negotiations, the Parties entered into a Stipulation of
Settlement (the “Stipulation of Settlement”), which, together with this
Agreement, supersedes the Settlement Term Sheet in all respects.

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

 

1. Board Matters.

 

(a) FrontFour acknowledges, ratifies and confirms that pursuant to, and
effective upon the execution of, the Settlement Term Sheet (i) FrontFour
irrevocably withdrew the Nomination Notices and agreed not to submit any
director nomination or stockholder proposal for consideration at the 2019 Annual
Meeting, and (ii) each New Director was appointed to the Board and the
committees of the Board on which such New Director sits in accordance with the
Settlement Term Sheet.

 

-2-

 

 

(b) The Company acknowledges, ratifies and confirms that effective as of April
15, 2019 (i) the size of the Board was fixed at seven (7) members, (ii) each New
Director was appointed to the Board and the committees of the Board on which
such New Director sits, (iii) the Special Committee was reconstituted to consist
of Mr. Lorber (Chair), Mr. Robinson, Arthur Ainsberg and Karin Hirtler-Garvey,
(iv) the Nominating Committee was reconstituted to consist of Mr. Ainsberg
(Chair), Ms. Hirtler-Garvey and Mr. Lorber, (v) the Compensation Committee was
reconstituted to consist of Mr. Ainsberg, Ms. Hirtler-Garvey (Chair) and Mr.
Lorber, and (vi) the Audit Committee was reconstituted to consist of Mr.
Ainsberg, Ms. Hirtler-Garvey (Chair) and Mr. Robinson.

 

(c) FrontFour acknowledges that Mr. Robinson shall, and Mr. Lorber hereby agrees
to, promptly advise the Board and the Nominating Committee in writing if he (i)
becomes an “interested person” of the Company as defined in Section 2(a)(19) of
the Investment Company Act of 1940, as amended (the “1940 Act”), (ii) ceases to
be “independent”, as defined in Section 303A.02 of the New York Stock Exchange
Listed Company Manual (the “NYSE Manual”) as well as pursuant to all other
applicable director independence standards of the Company and the U.S.
Securities and Exchange Commission (the “SEC”), applicable provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all rules
and regulations promulgated thereunder, or (iii) ceases to be qualified to serve
as a disinterested director under the Delaware General Corporation Law (the
“DGCL”), in each case, in the same manner as other independent directors on the
Board.

 

(d) FrontFour acknowledges that Mr. Robinson shall, and Mr. Lorber hereby agrees
to, as a condition to each New Director’s continuing service as a member of the
Board, (i) provide any information that the Company reasonably requires,
including (A) information the Company requires to be disclosed in a proxy
statement, registration statement, or other filing under applicable law, stock
exchange rules or listing standards (including the NYSE Manual) and (B)
information in connection with assessing the eligibility, qualifications,
independence (including whether such New Director is an “interested person” of
the Company as defined in Section 2(a)(19) of the 1940 Act) and other similar
criteria applicable to directors or satisfying compliance and legal obligations,
to the extent, in each case, consistent with the information required by the
Company with respect to other members of the Board, and (ii) provide the
information referred to in the foregoing clause (i) as promptly as practicable
after such request to enable timely filing of the Company’s proxy statement,
registration statements, or any other filings under such applicable law, stock
exchange rules or listing standards.

 

(e) FrontFour acknowledges that Mr. Robinson shall, and Mr. Lorber hereby agrees
to, at all times while serving as a member of the Board, (i) comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to all Board members (collectively, the “Company Policies”), and (ii)
preserve the confidentiality of the Company’s confidential information,
including discussions or matters considered in meetings of the Board or Board
committees to the extent not disclosed publicly by the Company, in each case in
the same manner as other independent directors on the Board.

 

(f) The Company agrees that each New Director shall receive (i) the same
benefits of director and officer insurance and any indemnity and exculpation
arrangements available generally to members of the Board, (ii) the same
compensation for his service as a director as the compensation received by other
non-management directors on the Board, and (iii) such other benefits on the same
basis as all other non-management members of the Board.

 

-3-

 

 

(g) Subject to Section 1(h) if, at any time during the Restricted Period (as
defined below), a New Director (including, for the avoidance of doubt, any
Successor Director (as defined below)) is unable or unwilling to serve as a
director for any reason, FrontFour, upon providing a written request to the
Board, shall be entitled to designate a replacement director to the Board (a
“Successor Director”) who (i) is reasonably acceptable to the Board and the
Nominating Committee as a replacement candidate (it being acknowledged that the
Nominating Committee and the Board shall not unreasonably withhold their
acceptance), (ii) has been considered and approved by the Nominating Committee
and the Board consistent with their fiduciary duties (it being acknowledged that
the Nominating Committee and the Board shall not unreasonably withhold their
approval) and has provided the Nominating Committee and the Board with all
information (including a completed nominee director questionnaire) required in
connection with assessing his or her respective eligibility, qualifications,
independence or other similar criteria applicable to directors pursuant to
applicable law and securities and stock exchange regulations, (iii) is not an
“interested person” of the Company as defined in Section 2(a)(19) of the 1940
Act and qualifies as “independent” under Section 303A.02 of the NYSE Manual and
other director independence standards of the Company and the SEC, and all
applicable provisions of the Exchange Act (including all rules and regulations
promulgated thereunder), (iv) agrees to comply with the Company Policies, and
(v) has relevant financial and business experience. The Nominating Committee
shall make its determination and recommendation regarding whether such nominee
meets the foregoing criteria as soon as reasonably practicable, but in any case
within five (5) business days, after (1) such nominee has submitted to the
Company all information (including a completed nominee director questionnaire)
required in connection with assessing his or her respective eligibility,
qualifications and independence, and (2) representatives of the Board have
considered and reviewed, and to the extent appropriate consulted with its
advisors regarding, the eligibility, qualifications and independence of such
nominee and have conducted a customary interview of such nominee. The Company
shall use its reasonable efforts to conduct any interview(s) contemplated by
clause (2) of the foregoing sentence as promptly as reasonably practicable and,
assuming reasonable availability of the nominee and the members of the
Nominating Committee, within ten (10) business days after the submission of all
the information contemplated by clause (1) of the foregoing sentence. In the
event the Nominating Committee does not accept a person designated by FrontFour
as the Successor Director (it being acknowledged that the Nominating Committee
shall not unreasonably withhold its approval), FrontFour shall have the right to
designate a new substitute person whose appointment shall be subject to the
Nominating Committee recommending such person in accordance with the procedures
described above. Upon the recommendation of a Successor Director nominee by the
Nominating Committee, the Board shall vote on the appointment of such Successor
Director nominee to the Board no later than ten (10) business days after the
Nominating Committee recommendation of such Successor Director nominee;
provided, however, that if the Board does not appoint such Successor Director
nominee to the Board (it being acknowledged that the Board shall not
unreasonably withhold its approval), the Parties shall continue to follow the
procedures of this Section 1(g) until a Successor Director is elected to the
Board. Upon a Successor Director’s appointment to the Board, the Board and all
applicable committees of the Board shall consider whether such Successor
Director has the necessary qualifications to be appointed to any applicable
committee of the Board of which the replaced director was a member immediately
prior to such director’s resignation or removal, and shall appoint such
Successor Director to either such committees or, if the qualifications for such
committees are not met by the Successor Director, to alternative committees of
the Board of which the Successor Director meets the applicable qualifications.
Upon appointment to the Board, such Successor Director shall be deemed to be a
New Director for purposes of this Agreement.

 

-4-

 

 

(h) If, at any time after the date hereof, FrontFour and its Affiliates (as
defined below) cease to beneficially own, in the aggregate, at least the lesser
of (i) two percent (2%) of the then issued and outstanding common stock of the
Company, par value $0.001 per share (“Common Stock”) and (ii) 1,089,484 shares
of Common Stock, FrontFour’s right to designate a Successor Director to fill the
vacancy caused by the departure of a New Director pursuant to Section 1(g) shall
automatically terminate. Prior to the exercise of the director replacement right
permitted under Section 1(g), the Chief Financial Officer (or equivalent
officer) of the investment adviser to FrontFour shall certify in writing to the
Company that FrontFour and its Affiliates beneficially own, in the aggregate, at
least the lesser of (A) two percent (2%) of the then issued and outstanding
Common Stock and (B) 1,089,484 shares of Common Stock.

 

(i) If the MCC Merger is consummated, pursuant to the MCC Merger Agreement, SIC
shall be permitted to determine which current, independent director of the
Company shall be appointed to the board of directors of the Combined Company
(the “Combined Company Board”). For the avoidance of doubt, the Parties
acknowledge that the determination of which independent director of the Company
will be appointed to the Combined Company Board shall be made by SIC in its sole
and absolute discretion and that FrontFour has no right to designate a director
on the Combined Company Board.

 

2. Voting Agreement.

 

(a) During the Voting Period (as defined below), with respect to all Subject
Securities (as defined below) over which FrontFour or any of its “Affiliates” or
“Associates” (as such terms are defined in the Exchange Act) has the right to
vote as of the record date for any meeting of the Company’s stockholders or
action by written consent, as the case may be, FrontFour shall cause all such
Subject Securities to be present for quorum purposes and shall vote, or cause to
be voted, all such securities in favor of the adoption of, and the transactions
contemplated by, the revised MCC Merger Agreement, including the MCC Merger.

 

(b) Subject to Section 2(a), during the Restricted Period, with respect to all
Subject Securities over which FrontFour or any of its Affiliates or Associates
has the right to vote as of the record date at any respective meeting of the
Company’s stockholders or the Combined Company’s stockholders, or pursuant to
any action by written consent, FrontFour shall cause all such Subject Securities
to be present for quorum purposes and shall vote, or cause to be voted, all such
Subject Securities (i) in favor of each director candidate nominated and
recommended by the Board or the Combined Company Board, respectively, for
election at any such meeting or pursuant to any action by written consent, and
(ii) against any stockholder nominees for director or purported stockholder
nominations for director which are not recommended by the Board or the Combined
Company Board, respectively, for election at any such meeting or pursuant to any
action by written consent. During the Restricted Period, with respect to any
stockholder proposals or other business presented at any respective stockholder
meeting of the Company or the Combined Company or pursuant to any action by
written consent, FrontFour shall vote, or cause to be voted, all Subject
Securities, in accordance with either (A) the recommendation of the Board or the
Combined Company Board, respectively, or (B) the recommendation of Institutional
Shareholder Services Inc. (“ISS”) (unless such proposals are in connection with,
or are otherwise inconsistent with FrontFour’s support of, the revised MCC
Merger Agreement, in which case FrontFour must vote as recommended by the
Board); provided, however, that FrontFour shall be permitted to vote in its sole
discretion with respect to any publicly announced proposals (unless such
proposals are in connection with, or are otherwise inconsistent with FrontFour’s
support of, the revised MCC Merger Agreement, in which case FrontFour must vote
as recommended by the Board) for an Extraordinary Matter (as defined below)
involving the Company or the Combined Company, respectively, requiring a vote of
the respective stockholders of the Company or the Combined Company.

 

-5-

 

 

(c) During the Restricted Period, FrontFour shall not enter into any agreement
or understanding with any Person to vote or give instructions to vote in any
manner inconsistent with Sections 2(a) and 2(b).

 

(d) During the Voting Period, FrontFour shall not, directly or indirectly, cause
or permit any Transfer (as defined below) of any of the Subject Securities to be
effected. Without limiting the generality of the foregoing, during the Voting
Period, FrontFour shall not tender, agree to tender or permit to be tendered any
of the Subject Securities in response to or otherwise in connection with any
tender or exchange offer.

 

3. Standstill.

 

(a) FrontFour agrees that during the Restricted Period, neither it nor any of
its Affiliates or Associates will, and it will cause each of its Affiliates and
Associates not to, directly or indirectly, in any manner, alone or in concert
with others, with respect to the Company and, if the MCC Merger is consummated,
the Combined Company (each of the Company and the Combined Company, a
“Standstill Party”):

 

(i) engage in, or knowingly encourage, assist, support or advise, directly or
indirectly, any solicitation of proxies or consents, or conduct any type of
nonbinding referendum with respect to any voting securities, or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents (including, without limitation,
(A) by initiating, encouraging or participating in any “withhold” or similar
campaign, or (B) any solicitation of consents that seeks to call a special
meeting of stockholders), in each case, with respect to securities of a
Standstill Party;

 

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the shares of common stock
or other securities of any Standstill Party (other than a “group” that includes
all or some of the Persons identified on the signature pages hereto as of the
date hereof); provided, however, that nothing herein shall limit the ability of
an Affiliate of FrontFour to join a “group” with FrontFour following the date
hereof, so long as any such Affiliate agrees to be bound by the terms and
conditions of this Agreement;

 

-6-

 

 

(iii) except, in each case, if such acquisitions are permitted by and do not
exceed the Beneficial Ownership limitations set forth in the 1940 Act as in
effect on the date hereof, purchase, acquire, offer, seek or propose to acquire,
agree to acquire, or announce any intention to acquire, directly or indirectly,
whether by purchase, tender or exchange offer or otherwise, through the
acquisition of control of another Person or by joining a “partnership, limited
partnership, syndicate or other group” (within the meaning of Section 13(d)(3)
of the Exchange Act and the rules of the SEC promulgated thereunder) Beneficial
Ownership (defined below) of (A) any outstanding series or class of any
securities or indebtedness of any Standstill Party, (B) any direct or indirect
rights or options to acquire any such securities or indebtedness, (C) any
derivative securities or contracts or instruments referencing any such
securities or indebtedness, including any derivative securities or contracts or
instruments related to the price of common stock or indebtedness of a Standstill
Party, or (D) any assets or liabilities of a Standstill Party; provided,
however, that nothing herein shall limit or restrict Mr. Lorber from receiving
any securities that may be granted or awarded to directors of a Standstill
Party;

 

(iv) deposit any shares of common stock or other securities of a Standstill
Party in any voting trust or subject any shares of common stock or other
securities of a Standstill Party to any arrangement or agreement with respect to
the voting of any shares of common stock or other securities of a Standstill
Party, other than any such voting trust, arrangement or agreement solely among
FrontFour and its Affiliates and otherwise in accordance with this Agreement;

 

(v) (A) make or be the proponent of any binding or non-binding proposal (whether
pursuant to Rule 14a-8 under the Exchange Act, the Standstill Party’s bylaws or
otherwise) for consideration by stockholders at any annual or special meeting of
stockholders of any Standstill Party or in connection with a consent
solicitation, (B) make any announcement, offer or proposal (with or without
conditions) or seek to propose any tender or exchange offer, merger,
acquisition, recapitalization, transaction relating to a material amount of
assets or securities, restructuring, disposition or other business combination
or similar transaction involving FrontFour and a Standstill Party, whether or
not such transaction involves a change of control of a Standstill Party, (C)
solicit a third party to make an offer or proposal (with or without conditions)
with respect to any tender or exchange offer, merger, acquisition,
recapitalization, transaction relating to a material amount of assets or
securities, restructuring, disposition or other business combination involving
any Standstill Party (or encourage, initiate or support any third party in
making such an offer or proposal), (D) publicly comment on any third party
proposal regarding any tender or exchange offer, merger, acquisition,
recapitalization, transaction relating to a material amount of assets or
securities, restructuring, disposition, or other business combination with
respect to any Standstill Party, or (E) call or seek to call (by written consent
or otherwise), or request the calling of, in each case alone or in concert with
others, any meeting of any Standstill Party’s stockholders, whether or not such
a meeting is permitted by such Standstill Party’s bylaws, including a special
meeting of stockholders of any Standstill Party or a “town hall meeting”;

 

-7-

 

 

(vi) publicly (or privately in a manner that would reasonably be expected to
become public) make any proposal or request that constitutes: (A) advising,
controlling or changing the board of directors or management of a Standstill
Party, including any proposals to change the number or term of directors or to
fill any vacancies on the board of directors of any Standstill Party, except as
set forth in this Agreement, (B) any material change in the capitalization,
share repurchase programs and practices or dividend policy of a Standstill
Party, (C) any other material change in a Standstill Party’s management,
business or corporate structure, except as set forth in this Agreement, or (D)
seeking to have a Standstill Party waive or make amendments or modifications to
such Standstill Party’s bylaws, certificate of incorporation, or other actions
that may impede or facilitate the acquisition of control of a Standstill Party
by any Person;

 

(vii) subject to the restrictions set forth in Section 2(d), other than in sale
transactions on the NYSE or through a broker or dealer where the identity of the
purchaser is not known, sell or offer or agree to sell, directly or indirectly,
through swap or hedging transactions or otherwise, any securities or
indebtedness of a Standstill Party (or any rights decoupled from such underlying
securities or indebtedness held by FrontFour or its Affiliates or Associates) or
any derivatives relating to securities or indebtedness of a Standstill Party to
any third party that (A) has filed a Schedule 13D with respect to a Standstill
Party, (B) has run (or publicly announced an intention to run) a proxy contest
with respect to a Standstill Party in the one year prior to such time, or (C)
will as a result of the transaction have Beneficial Ownership of more than 5% of
any outstanding series or class of stock or any securities or indebtedness of a
Standstill Party; provided, however, that subsection (C) shall not restrict any
sale to Schedule 13G filers that are mutual funds, pension funds or index funds;

 

(viii) (A) seek, alone or in concert with others, election or appointment to, or
representation on, or nominate or propose or recommend the nomination of any
candidate to, the board of directors of a Standstill Party (except to the extent
expressly permitted by this Agreement), (B) seek, alone or in concert with
others, the removal of any member of the board of directors of a Standstill
Party, or (C) in its capacity as a shareholder of a Standstill Party, make a
request for any stockholder list or other books and records of a Standstill
Party, whether pursuant to Rule 14d-5 or Rule 14a-7 of the Exchange Act, Section
220 of the DGCL (or a similar provision under applicable state law);

 

(ix) seek to advise, encourage, support or knowingly influence any Person with
respect to the voting or disposition of any securities or indebtedness of any
Standstill Party at any annual or special meeting of stockholders or in
connection with any consent solicitation;

 

(x) disclose in a manner that would reasonably be expected to become public any
plan or proposal with respect to a Standstill Party, or its board of directors
or its management, that FrontFour would be prohibited from making pursuant to
this Section 3(a);

 

(xi) enter into any discussions, negotiations, agreements or understandings with
any third party with respect to any action FrontFour is prohibited from taking
pursuant to this Section 3, or knowingly advise, assist, encourage or persuade
any third party to take any such action; or

 

-8-

 

 

(xii) (A) take any action challenging the validity or enforceability of any of
the provisions of this Section 3 or which would cause or require any Standstill
Party to make public disclosure regarding any of the foregoing provisions of
this Section 3(a), or (B) publicly (or privately in a manner that would
reasonably be expected to become public) make any request or publicly (or
privately in a manner that would reasonably be expected to become public) submit
any proposal to amend or waive the terms of this Section 3.

 

(b) Notwithstanding anything to the contrary contained in Section 3(a) or
elsewhere in this Agreement, nothing in this Agreement shall (i) be deemed to
limit the exercise in good faith by a New Director of his fiduciary duties to a
Standstill Party or its stockholders solely in his capacity as a director of
such Standstill Party, (ii) prohibit or restrict FrontFour from communicating
privately with the board of directors or any officers of a Standstill Party
regarding any matter, so long as such communications are not intended to, or
would not reasonably be expected to, require any public disclosure of such
communications, or (iii) prohibit or restrict FrontFour from communicating with
stockholders of a Standstill Party and others in a manner that does not
otherwise violate Section 3(a) in any respect. Further, for the avoidance of
doubt, the provisions of this Section 3 shall not prevent FrontFour from voting
its Subject Securities in accordance with the provisions of Section 2(a) and
2(b) of this Agreement.

 

(c) During the Restricted Period, neither FrontFour nor any of its Affiliates or
Associates shall enter into or engage in any short sale, hedge, swap, derivative
transaction or other agreement or arrangement with any third party involving or
referencing any securities or indebtedness of MDLY, except to the extent
required to close, settle, eliminate or otherwise dispose of any direct or
indirect interest FrontFour may be deemed to have in MDLY’s Class A common stock
by virtue of certain “short positions” that are described in further detail in
the Company’s Proxy Statement filed with the SEC pursuant to Section 14(a) of
the Exchange Act on May 9, 2019.

 

4. Press Release and SEC Filings.

 

(a) Upon request by the Company prior to consummation of the Mergers, the
Company and FrontFour shall jointly issue a mutually agreeable press release
(the “Press Release”) expressing their support for the MCC Merger, the MCC
Merger Agreement (including the “Go-Shop” contemplated therein) and the
transactions contemplated thereby (for the avoidance of doubt, taking into
account any proposed modifications and revisions to each Merger Agreement).

 

(b) Except for the Press Release and subject to Section 4(c) and Section 4(d),
during the Restricted Period, the Parties shall not, and the Parties shall cause
their Affiliates and Associates not to (i) issue a press release in connection
with this Agreement or any of the actions contemplated hereby, or (ii) otherwise
make any public statement, disclosure or announcement with respect to this
Agreement or any of the actions contemplated hereby, in each case, that is
inconsistent with this Agreement (including the Press Release).

 

-9-

 

 

(c) The Company will provide FrontFour with a reasonable opportunity to review
and comment on the Company’s Form 8-K disclosing this Agreement prior to its
filing with the SEC and will consider in good faith any comments received from
FrontFour. During the Restricted Period, FrontFour shall provide the Company
with a reasonable opportunity to review any filings to be made by FrontFour or
its Affiliates with respect to the Subject Securities with any governmental or
regulatory authority prior to any such filing, and will reasonably consider in
good faith any changes to any such filing proposed by the Company; provided,
however, that the foregoing shall not apply to any Form 13F filings that may be
required to be filed by FrontFour or its Affiliates.

 

(d) Nothing in this Section 4 or elsewhere in this Agreement shall prohibit any
Party from making any statement or disclosure required under the federal
securities laws or other applicable laws (including to comply with any subpoena
or other legal process from any governmental or regulatory authority with
competent jurisdiction over the relevant Party) or stock exchange regulations.

 

5. Engagement with Proxy Advisory Services and SEC. Unless the Special Committee
elects to terminate the revised MCC Merger Agreement in accordance with the
terms thereof, FrontFour, acting by and through Mr. Lorber (or any Successor
Director to Mr. Lorber), shall use reasonable efforts to support the Company’s
undertakings, efforts and actions to obtain (a) exemptive relief from the SEC
sufficient to permit the consummation of the Mergers, and (b) the support of the
proxy advisory services (including ISS and Glass Lewis & Co.) for the revised
MCC Merger Agreement and the MCC Merger, to the extent reasonably requested by
the Company.

 

6. Notification of Nomination Deadlines. The Company covenants and agrees (a) to
provide FrontFour with advance written notice of the MCC Deadline (as defined
below) at least forty-five (45) days prior to the MCC Deadline, and (b) if the
MCC Merger is consummated, to cause the Combined Company to provide FrontFour
with advance written notice of the Combined Company Deadline (as defined below)
at least forty-five (45) days prior to the Combined Company Deadline.

 

7. Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the corporate power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby; (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company and is enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights and
remedies of creditors and subject to general equity principles; and (c) the
execution, delivery and performance of this Agreement by the Company does not
and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to the Company or (ii) result in any breach or
violation of, or constitute a default (or an event which with notice or lapse of
time or both could constitute such breach, violation or default) under, any
organizational document of the Company.

 

-10-

 

 

8. Representations of FrontFour.

 

(a) FrontFour represents and warrants as follows: (i) such Party has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby; (ii) this
Agreement has been duly and validly authorized, executed and delivered by such
Party, constitutes a valid and binding obligation and agreement of such Party
and is enforceable against such Party in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights and remedies of creditors and subject to general equity
principles; (iii) the execution, delivery and performance of this Agreement by
such Party does not and will not (A) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to such Party or (B) result in
any breach or violation of, or constitute a default (or an event which with
notice or lapse of time or both could constitute such breach, violation or
default) under, any organizational document of such Party; (iv) Schedule I
hereto sets forth a true, accurate and complete statement of the record and
Beneficial Ownership of the Subject Securities, securities of MDLY, and
securities of SIC, in each case as held by such Party as of the date of this
Agreement, and the Company has been provided with all information that would be
required to be disclosed with respect to FrontFour’s interest in the Company,
MDLY and SIC pursuant to Item 22 of Schedule 14A (including with respect to the
election of directors); (v) the Company has been provided with all information
relating to any direct or indirect beneficial interest of FrontFour in any
security issued by MDLY (as contemplated by Section 2(a)(19)(B)(iii) of the 1940
Act); and (vi) the Company has been provided with a true, accurate and complete
copy of any contract, agreement, arrangement, commitment or understanding
(whether written or oral) between FrontFour or any of their Affiliates, on the
one hand, and Mr. Robinson (or any Successor Director), on the other hand,
relating to ownership of the Common Stock or other securities or indebtedness of
the Company or the service of any New Director (an “Investor Agreement”).

 

(b) During the Restricted Period, FrontFour shall provide to the Company true,
accurate and complete copies of any new Investor Agreements, including with
respect to any replacement of Mr. Robinson, and any amendment, modification,
extension or termination of any Investor Agreements, in each case, within five
(5) business days of the execution or termination, as applicable, thereof.

 

9. Miscellaneous.

 

(a) Certain Defined Terms. The following terms used in this Agreement shall have
the specific meanings set forth below:

 

(i) “Beneficial Owner” shall have the same meaning as set forth in Rule 13d- 3
promulgated by the SEC under the Exchange Act, except that a Person will also be
deemed to beneficially own (A) all securities of any other Person which such
first Person has the right to acquire pursuant to the exercise of any rights in
connection with any securities or any agreement, regardless of when such rights
may be exercised and whether they are conditional, and (B) all securities of any
other Person in which such first Person has any economic interest, including,
without limitation, pursuant to a cash settled call option or other derivative
security, contract or instrument in any way related to the price of any
securities of such other Person (and the terms “Beneficially Own” and
“Beneficial Ownership” shall have correlative meanings).

 

-11-

 

 

(ii) “business day” shall mean any day other than a Saturday, Sunday or day on
which the Federal Reserve Bank of New York is closed.

 

(iii) “Combined Company Deadline” shall mean the last date that stockholder
nominations for director elections, not for inclusion in the Combined Company’s
proxy statement, are permitted to be made pursuant to the bylaws of the Combined
Company with respect to the Combined Company’s 2020 annual meeting of
stockholders.

 

(iv) “Expiration Date” shall mean:

 

(A) in the event that the MCC Merger Agreement is validly terminated in
accordance with the terms thereof, then the earlier of (1) January 1, 2020, or
(2) the date that is thirty (30) days prior to the MCC Deadline; and

 

(B) in the event that the MCC Merger is consummated, with respect to the
Combined Company, the earlier of (1) January 1, 2020, or (2) the date that is
thirty (30) days prior to the Combined Company Deadline.

 

(v) “Extraordinary Matter” shall mean, with respect to the Company or the
Combined Company, as the case may be: (A) the sale or transfer of all or
substantially all of the respective assets of the Company or the Combined
Company in one or a series of transactions; (B) the sale or transfer of a
majority of the issued and outstanding common stock of the Company or the
Combined Company, respectively, through a merger, amalgamation, share purchase
or otherwise; (C) any merger, amalgamation, consolidation, acquisition of
control or other business combination of the Company or the Combined Company,
respectively, with an unaffiliated third party; (D) any tender or exchange offer
for a majority of the outstanding shares of the Company or Combined Company,
respectively; or (E) any dissolution, liquidation or reorganization of the
Company or the Combined Company, respectively.

 

(vi) “MCC Deadline” shall mean the last date that stockholder nominations for
director elections, not for inclusion in the Company’s proxy statement, are
permitted to be made pursuant to the Company’s bylaws, as in effect as of the
date of this Agreement, with respect to the 2020 Annual Meeting.

 

(vii) “Person” or “Persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, labor union or chapter or other
division thereof, organization or other entity of any kind or nature.

 

(viii) “Restricted Period” shall mean the period commencing on (and including)
the date of this Agreement and ending on (and including) the Expiration Date.

 

(ix) “Subject Securities” shall mean: (A) all securities of the Company
Beneficially Owned, directly or indirectly, by FrontFour or any of its
Affiliates as of the date of this Agreement; (B) all additional securities of
the Company of which FrontFour or any of its Affiliates acquires Beneficial
Ownership, directly or indirectly, following the date hereof; and (C) following
the consummation of the MCC Merger, all securities of the Combined Company
Beneficially Owned, directly or indirectly, by FrontFour or any of its
Affiliates.

 

-12-

 

 

(x) A Person shall be deemed to have effected a “Transfer” of a security if such
Person directly or indirectly: (A) sells, pledges, grants an option with respect
to, transfers or disposes of such security or any interest in such security to
any Person; (B) enters into an agreement or commitment contemplating the
possible sale of, pledge of, grant of an option with respect to, transfer of or
disposition of such security or any interest therein to any Person; or (C)
reduces such Person’s Beneficial Ownership of such security.

 

(xi) “Voting Period” shall mean the period commencing on (and including) the
date of this Agreement and ending on (and including) the earlier of the date:
(A) on which the MCC Merger Agreement is duly and validly terminated in
accordance with its terms; or (B) of any meeting of the stockholders of the
Company, or any postponement or adjournment thereof, called to seek the
affirmative vote of the holders of the outstanding shares of Common Stock to
adopt the MCC Merger Agreement or other circumstances upon which a vote, consent
or other approval with respect to the MCC Merger Agreement and the transactions
contemplated thereby (including the MCC Merger) is sought.

 

(b) Expenses. Except as provided in the Stipulation of Settlement, each of the
Company and FrontFour shall be responsible for its own fees, costs and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the obligations contemplated hereby, including those of its
respective attorneys, and all other activities related to the foregoing.

 

(c) Remedies; Jurisdiction; Governing Law. Each Party acknowledges and agrees
that irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with the specific terms hereof or are
otherwise breached, and that such harm would not be adequately compensable by
the remedies available at law, including the payment of monetary damages. It is
accordingly agreed that each Party shall be entitled to seek specific
enforcement of, and injunctive or other equitable relief to prevent any
violation of, the terms of this Agreement, and each other Party will not take
action, directly or indirectly, opposing such relief on the grounds that any
other remedy or relief is available at law or in equity. Each Party agrees to
waive any bonding or security requirement under any applicable law in connection
with obtaining any such relief. Each Party irrevocably agrees that any suit,
claim, action or proceeding to enforce this Agreement, or for recognition and
enforcement of any judgment enforcing this Agreement, brought by the other
Parties or their respective successors or permitted assigns, shall be brought
and determined exclusively in the Court of Chancery of the State of Delaware,
or, if that Court does not have jurisdiction, any state or federal court in
Wilmington, Delaware (the “Chosen Court”). Each Party (i) irrevocably submits to
the personal jurisdiction of the Chosen Court in the event of any dispute, suit,
claim, action or proceeding to enforce this Agreement or the transactions
contemplated by this Agreement, (ii) agrees that it shall not attempt to
challenge, deny or defeat such personal jurisdiction or venue in such Chosen
Court (including in reliance on the doctrine of forum non conveniens) by motion
or other request for leave from any such Chosen Court, (iii) agrees that it
shall not bring any action to enforce this Agreement in any court other than the
Chosen Court, and (iv) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address set forth
in Section 9(h) hereof. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Delaware applicable to contracts executed and to be performed wholly within the
State of Delaware without giving effect to the choice of law principles of such
state. All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law or equity.

 

-13-

 

 

(d) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
ENFORCEMENT OF THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LEGAL ACTION TO ENFORCE THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 9(d).

 

(e) Compliance with Agreement. Each Party shall cause its employees, agents,
representatives and controlled Affiliates to refrain from any action or omission
that would constitute a breach or violation of this Agreement.

 

(f) Entire Agreement; Amendment; Waiver.

 

(i) This Agreement and the Stipulation of Settlement, together with the
schedules and exhibits hereto and thereto, contain the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
thereof and supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, among the
Parties, or any of them, with respect to the subject matter hereof and thereof.

 

(ii) This Agreement may be amended only by an agreement in writing executed by
each of the Parties.

 

(iii) No waiver of compliance with any provision or condition of this Agreement
and no consent provided for in this Agreement shall be effective unless
evidenced by a written instrument executed by the Party against whom such waiver
or consent is to be effective. No failure or delay by a Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

 

-14-

 

 

(g) Headings. The section headings contained in this Agreement are for reference
purposes only and shall not effect in any way the meaning or interpretation of
this Agreement.

 

(h) Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if delivered in
person or sent by overnight courier, when actually received during normal
business hours at the address specified in this Section 9(h):

 

  If to FrontFour:

 

  FrontFour Master Fund, Ltd.   c/o FrontFour Capital Group LLC   35 Mason
Street, 4th Floor   Greenwich, Connecticut 06830   Attention: David A. Lorber  
Email: dlorber@frontfourcapital.com

 

  With a copy to (which shall not constitute notice):

 

  Olshan Frome Wolosky LLP   1325 Avenue of the Americas   New York, New York
10019   Attention: Steve Wolosky     Lori Marks-Esterman   Email:
swolosky@olshanlaw.com     lmarksesterman@olshanlaw.com

 

  If to the Company:

 

  Medley Capital Corporation   280 Park Avenue, 6th Floor East   New York, New
York 10017   Attention: Brook Taube     John D. Fredericks   Email:
brook@mdly.com     legalandcompliance@mdly.com

 

  With a copy to (which shall not constitute notice):

 

  Kramer Levin Naftalis & Frankel LLP   1177 Avenue of the Americas   New York,
New York 10036   Attention: George Silfen   Email: gsilfen@kramerlevin.com

 

-15-

 

 

(i) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 

(j) Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
Parties, notwithstanding that not all Parties are signatories to the same
counterpart.

 

(k) No Third Party Beneficiaries. The representations, warranties and agreements
of the Parties contained herein are intended solely for the benefit of the Party
or Parties to whom such representations, warranties or agreements are made, and
shall confer no rights, benefits, remedies, obligations, or liabilities
hereunder, whether legal or equitable, in any other Person, and no other Person
shall be entitled to rely thereon.

 

(l) Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon and be enforceable by the Parties and the respective successors,
heirs, executors, legal representatives and permitted assigns of the Parties,
and inure to the benefit of any successor, heir, executor, legal representative
or permitted assign of any Party; provided, however, that no Party may assign
this Agreement or any rights or obligations hereunder without the express prior
written consent of the other Party.

 

(m) Construction. When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
Whenever the words “include”, “includes” and “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” All references to a “day” or “days” (other than references to
“business days”) are to calendar days. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to a Person are also to its successors (including by
operation of law) and permitted assigns. The word “will” shall be construed to
have the same meaning as the word “shall.” The words “date hereof” will refer to
the date of this Agreement. The word “or” is not exclusive. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. Any agreement, instrument, law, rule or statute defined or
referred to herein means, unless otherwise indicated, such agreement,
instrument, law, rule or statute as from time to time amended, modified,
supplemented or replaced. All references in this Agreement to “$,” USD or
Dollars shall refer to United States dollars, unless otherwise specified.

 

[Signature Page Follows]

 

-16-

 

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
to each other as of the date first above written in the Preamble hereof.

 

  mEDLEY cAPITAL cORPORATION

 

  By: /s/ Richard T. Allorto, Jr.     Name: Richard T. Allorto, Jr.     Title:
Chief Financial Officer

 

[Signature Page to Governance Agreement]

 

-17-

 

 

  FRONTFOUR CAPITAL GROUP LLC

 

  By: /s/ David A. Lorber     Name: David A. Lorber     Title: Managing Member

 

  FRONTFOUR MASTER FUND, LTD.

 

  By: FrontFour Capital Group LLC As Investment Manager

 

  By: /s/ David A. Lorber     Name: David A. Lorber     Title: Managing Member

 

  FRONTFOUR CAPITAL CORP.

 

  By: /s/ David A. Lorber     Name: David A. Lorber     Title: Authorized
Signatory

 

  FRONTFOUR OPPORTUNITY FUND

 

  By: FrontFour Capital Corp. as Investment Manager

 

  By: /s/ David A. Lorber     Name: David A. Lorber     Title: Managing Member

 

  By: /s/ David A. Lorber     DAVID A. LORBER         By: /s/ Stephen E. Loukas
    STEPHEN E. LOUKAS         By: /s/ Zachary R. George     ZACHARY R. GEORGE

 

[Signature Page to Governance Agreement]

 

-18-

 

 

SCHEDULE I

 

FrontFour Beneficial Ownership

 

Name of Person or Entity   Beneficial Ownership of Medley Capital Corporation
(the “Company”)       FrontFour Master Fund, Ltd. (“FrontFour Master Fund”)  
1,633,248.329 shares of common stock directly owned, including 1,047.329 shares
of which are held of record.       FrontFour Capital Group LLC (“FrontFour
Capital”)   1,633,248.329 shares of common stock (FrontFour Capital, as the
investment manager of FrontFour Master Fund, may be deemed to beneficially own
the 1,633,248.329 shares directly owned by FrontFour Master Fund).      
FrontFour Opportunity Fund (the “Canadian Fund”)   41,714 shares of common stock
directly owned.       FrontFour Capital Corp. (“FrontFour Corp.”)   41,714
shares of common stock (FrontFour Corp., as the investment manager of the
Canadian Fund, may be deemed to beneficially own the 41,714 shares directly
owned by the Canadian Fund).       Stephen E. Loukas   1,674,962.329 shares of
common stock (Mr. Loukas, as a managing member and principal owner of FrontFour
Capital and a principal owner of FrontFour Corp., may be deemed to beneficially
own the 1,633,248.329 shares directly owned by FrontFour Master Fund and the
41,714 shares directly owned by the Canadian Fund).       David A. Lorber  
1,674,962.329 shares of common stock (Mr. Lorber, as a managing member and
principal owner of FrontFour Capital and a principal owner of FrontFour Corp.,
may be deemed to beneficially own the 1,633,248.329 shares directly owned by
FrontFour Master Fund and the 41,714 shares directly owned by the Canadian
Fund).       Zachary R. George   1,674,962.329 shares of common stock (Mr.
George, as a managing member and principal owner of FrontFour Capital and a
principal owner of FrontFour Corp., may be deemed to beneficially own the
1,633,248.329 shares directly owned by FrontFour Master Fund and the 41,714
shares directly owned by the Canadian Fund).

 

●FrontFour Master Fund has a short interest in 33,457 shares of Class A common
stock of Medley Management Inc. (“MDLY”).

 

●The Canadian Fund has a short interest in 876 shares of Class A common stock of
MDLY.

 

 

-19-



 

